Citation Nr: 1542565	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent prior to July 16, 2012, and in excess of 70 percent since July 16, 2012 for anxiety and depressive disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo
 


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board has reviewed both the Veteran's physical claims file and electronic claims file located in the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure that the complete record is considered.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In April 2015, prior to the issuance of a decision by the Board, a statement was received from the Veteran's representative in which the Veteran's desire to withdraw his appeal was set forth.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to a higher initial rating for service-connected anxiety and depressive disorders have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204.

In April 2015, the Veteran, through his representative, submitted a statement expressing a desire to withdraw his pending appeal for entitlement to a higher rating for service-connected anxiety and depressive disorders.  See April 2015 Correspondence located in VBMS.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.


ORDER

The appeal of entitlement to a higher initial rating for service-connected anxiety and depressive disorders is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


